DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/31/2019. Claims 1-9 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 05/31/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et. al. (U.S. Publication No. 2016/0167231).
Regarding claim 7
Nakayama discloses “A robot comprising: a robot arm;” (See Nakayama Fig. 1).
Nakayama discloses “a force sensor configured to detect an external force;” (See Nakayama [0032] “The force sensor 12 includes inside it a strain detector, for example, 
Nakayama discloses “a sensor section configured to detect that a physical body exists in a predetermined area set along the robot arm;” (See Nakayama [0038] “Referring to FIG. 1, the human-interactive type robot system 1 includes a human detecting part 18 near the robot 10. The human detecting part 18 which is shown in FIG. 1 is an area sensor and forms a two-dimensional detection region 19. Further, the human detecting part 18 confirms if a worker 9 or other obstacle is in a detection region 19”).
Nakayama discloses “and a processing section configured to correct a detection value by the force sensor when the robot arm is one of at rest and operating at a uniform speed,” (See Nakayama [0011] “To achieve the above object, according to a first aspect of the invention, there is provided a human-interactive type robot system wherein a robot and a worker share a work space to perform interactive work, comprising a force sensor which measures a force which the robot receives from the outside and outputs a measurement value, a force detection value calculating part which subtracts a correction value from the measurement value to calculate a force detection value, and a correction value updating part which updates a force detection value when a predetermined condition stands for use as the correction value, wherein, the predetermined condition being that the robot is stopped or operating at a fixed speed and the margin of fluctuation of the force detection value at a predetermined unit time is a fluctuation margin threshold value or less.”).
Nakayama discloses “and it is determined that no physical body exists in the predetermined area based on a detection result by the sensor section.” (See Nakayama 
Regarding claim 8
Nakayama discloses “A control device configured to: output a signal for correcting a detection value of a force sensor configured to detect an external force applied to a robot arm during a period in which the robot arm is at rest or operating at a uniform speed in response to a signal of detecting that no physical body exists in the predetermined area.” (See Nakayama [0033] “The robot 10 is connected to a robot control device 20. The robot control device 20 is a digital computer and controls the operation of the robot 10. The robot control device 20 includes an external force measurement value status monitoring part 21 which monitors an external force measurement value which the force sensor 12 detects, a force detection value calculating part 22 which subtracts a correction value from the measurement value which is output from the force sensor 12 to calculate a force detection value, and a force detection value status monitoring part 23 which constantly monitors various types of states of the force detection value.”).
Regarding claim 9
Nakayama discloses “A method of controlling a robot having a robot arm, and a force sensor configured to detect an external force, the method comprising: detecting that a physical body exists in a predetermined area set along the robot arm;” (See Nakayama [0038] “Referring to FIG. 1, the human-interactive type robot system 1 includes a human detecting part 18 near the robot 10. The human detecting part 18 
Nakayama discloses “and correcting a detection value by the force sensor when the robot arm is one of at rest and operating at a uniform speed,” (See Nakayama [0011] “To achieve the above object, according to a first aspect of the invention, there is provided a human-interactive type robot system wherein a robot and a worker share a work space to perform interactive work, comprising a force sensor which measures a force which the robot receives from the outside and outputs a measurement value, a force detection value calculating part which subtracts a correction value from the measurement value to calculate a force detection value, and a correction value updating part which updates a force detection value when a predetermined condition stands for use as the correction value, wherein, the predetermined condition being that the robot is stopped or operating at a fixed speed and the margin of fluctuation of the force detection value at a predetermined unit time is a fluctuation margin threshold value or less.”).
Nakayama discloses “and it is determined that no physical body exists in the predetermined area.” (See Nakayama [0039] “Further, the force detection value status monitoring part 23 of the robot control device 20 includes an update permitting part 33 which permits updating of a correction value by a correction value updating part 31 when the human detecting part 18 detects there is no worker 9 near the robot 10.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et. al. (U.S. Publication No. 2016/0167231) in view of Löfgren et. al. (E.P. Publication No. 3243609).
Regarding claim 1
Nakayama discloses “A robot comprising: a platform;” (See Nakayama Fig. 1).
Nakayama discloses “a force sensor configured to detect an external force;” (See Nakayama [0032] “The force sensor 12 includes inside it a strain detector, for example, a strain gauge, in particular a semiconductor strain gauge, and measures the outside force which acts on the robot 10 and outputs a measurement value.”).
Nakayama discloses “and a sensor section configured to detect that a physical body exists in a predetermined area set along the robot arm,” (See Nakayama [0038] “Referring to FIG. 1, the human-interactive type robot system 1 includes a human detecting part 18 near the robot 10. The human detecting part 18 which is shown in FIG. 1 is an area sensor and forms a two-dimensional detection region 19. Further, the human detecting part 18 confirms if a worker 9 or other obstacle is in a detection region 19”).
Nakayama discloses “wherein a detection value by the force sensor is corrected when the robot arm is one of at rest and operating at a uniform speed,” (See Nakayama 
Nakayama discloses “and it is determined that no physical body exists in the predetermined area based on a detection result by the sensor section.” (See Nakayama [0039] “Further, the force detection value status monitoring part 23 of the robot control device 20 includes an update permitting part 33 which permits updating of a correction value by a correction value updating part 31 when the human detecting part 18 detects there is no worker 9 near the robot 10.”).
Nakayama modified by Löfgren discloses “a robot arm configured to rotate relatively to the platform;” (See Löfgren [0042] “In this embodiment, arms 10, 12 are rotatably connected to the platform 1 so that they can be rotated between an extended position, as shown in figure 2, 3, and a retracted position, as shown in figure 1.”).
Nakayama and Löfgren are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakayama to incorporate the teachings of Löfgren and 
Regarding claim 2
Nakayama modified by Löfgren discloses “The robot according to Claim 1, wherein the force sensor is disposed between the robot arm and the platform.” (See Nakayama Fig. 1 Char. 12).
Regarding claim 3
Nakayama modified by Löfgren discloses “The robot according to Claim 1, wherein the force sensor is disposed between the robot arm and an end effector.” (See Nakayama [0007] “For example, Japanese Patent Publication No. 8-39467A discloses a method of using a force sensor which is set at an end effecter of an industrial robot to detect a contact force to detect whether the end effecter has contacted a workpiece.”).
Nakayama and Löfgren are analogous art because they are in the same field of endeavor, robotics. Nakayama as modified discloses positioning a force sensor as disclosed in claim 2 (See Nakayama Fig. 1 Char. 12) however, it doesn’t explicitly disclose that the position is disposed between a robot arm and an end effector. Nakayama makes clear that in prior art (Japanese Patent Publication No. 8-39467A) force sensors may be disposed between an end effector and a robot arm. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Nakayama to provide a force sensor between a robot arm and end effector. Doing so provides a known feature in the art to detect forces at the location of the end effector.
Regarding claim 4
Nakayama further modified by Löfgren discloses “The robot according to Claim 1, wherein the predetermined area includes a first area and a second area set along the robot arm, and the first area is disposed closer to the platform than the second area.” (See Löfgren Abstract “The present invention relates to an industrial robot system comprising a movable platform (1), an industrial robot (2) located on the movable platform, a sensor system comprising two sensors (4, 5) arranged to detect motions of an object within at least one safety zone (A, B) defined in relation to the sensors, and a safety control unit (7) configured to adjust the speed of the robot if a moving object is detected in the at least one safety zone.”).
Nakayama and Löfgren are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakayama to incorporate the teachings of Löfgren and provide a proximity sensor with two bounded areas or zones. Doing so provides a known feature in the art to increase the safety of a robotic apparatus.
Regarding claim 5
Nakayama further modified by Löfgren discloses “The robot according to Claim 4, wherein an average value of a detectable range of the sensor section in the second area is larger than an average value of a detectable range of the sensor section in the first area.” (See Löfgren Fig. 2 Chars. “A,” “B” and “C” disclose detectable ranges, “A” larger than both B and C).
Nakayama and Löfgren are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakayama to incorporate the teachings of Löfgren and .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et. al. (U.S. Publication No. 2016/0167231) in view of Löfgren et. al. (E.P. Publication No. 3243609) in further view of Hashiguchi et. al. (U.S. Publication No. 2012/0048027).
Regarding claim 6
Nakayama modified by Löfgren discloses the robot according to claim 1, wherein Nakayama further modified by Hashiguchi discloses “The robot according to Claim 1, wherein the force sensor is a sensor including a quartz crystal.” (See Hashiguchi [0114] “In this embodiment, a force sensor that has a piezoelectric body made of a material having a natural frequency (rigidity) higher than that of the metallic material to be the structural material forming each portion of the arms 1103L and 1103R, in this example, a sensor where quartz is used as the piezoelectric body is used as each sensor 1122.”).
Nakayama, Löfgren, and Hashiguchi are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Nakayama to incorporate the teachings of Hashiguchi and provide a quartz sensor. Doing so provides one of a plurality of options for a piezoelectric type of sensor well known in the art for detecting force.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arakawa et. al. (U.S. Publication No. 2015/0266184) discloses a robotic system comprising a rotatable arm with a quartz crystal type force sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERROD IRVIN DAVIS/               Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/               Supervisory Patent Examiner, Art Unit 3664